Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered October 16, 1990, convicting him of criminal possession of a controlled substance in the first degree, upon his guilty plea, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The record supports the County Court’s determination that the actions of the State Troopers were reasonable at all levels of their encounter with the defendant (see, People v Ingle, 36 NY2d 413; Pennsylvania v Mimms, 434 US 106; People v De Bour, 40 NY2d 210; People v Prochilo, 41 NY2d 759).
We have examined the defendant’s remaining argument and find it to be without merit (see, Penal Law § 70.00 [2] [a]; § [3] [a] [i]; People v Kazepis, 101 AD2d 816; People v Suitte, 90 AD2d 80; People v Broadie, 37 NY2d 100, cert denied 423 US 950). Ritter, J. P., Pizzuto, Friedmann and Goldstein, JJ., concur.